Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-2, drawn to a covariance data creation apparatus.
Group II, claim(s) 3-4, drawn to a reactor core analysis apparatus.
Group III, claim(s) 5, drawn to a covariance data creation method.
Group IV, claim(s) 6, drawn to a macroscopic covariance adjustment method.
Group V, claim(s) 7, drawn to a reactor core characteristic evaluation method.
Group VI, claim(s) 8, drawn to a covariance data creation program.
Group VII, claim(s) 9, drawn to a macroscopic covariance adjustment program.
Group VIII, claim(s) 10, drawn to a reactor core characteristic evaluation program.
Group IX, claim(s) 11, drawn to a reactor core analysis apparatus.
Group X, claim(s) 12, drawn to a macroscopic covariance adjustment method.
Group XI, claim(s) 13, drawn to a macroscopic covariance adjustment program. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

Groups I/III/VI, II, IV/VII, V/VIII, IX, and X/XI lack unity of invention because the groups do not belong to permitted combination of claims in different categories as listed above (1)-(5). While Groups I/III/VI, IV/VII, V/VIII, and X/XI are each related as a process and an apparatus or means specifically designed for carrying out the said process, the groups are directed to the following categories of invention which are not permissible combinations of categories:
Group I is directed towards a product of carrying out a first process
Group II is directed towards a product/combination 
Group III is directed towards the first process
Group IV is directed towards a second process
Group V Is directed towards a third process
Group VI is directed towards a product
Group VII is directed towards a product for carrying out the second process
Group VIII is directed towards a product for carrying out the third process
Group IX is directed towards a product/subcombination
Group X is directed towards a fourth process
Group XI is directed towards a product for carrying out the fourth process
(e.g., Groups III, IV, V, and X are directed towards different processes, Groups I/VI, II, VII, VIII, IX, and XI are directed towards different products, Groups II and IX are directed towards combination/subcombination). See Annex B (Unity of Invention), Appendix AI (Administrative Instructions Under the PCT).

Additionally, Groups I-XI lack unity of invention because even though the inventions of these groups require the technical feature of conducting calculations on reactor components based on reactor parameters, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP Publication No. 2011237228 (cited via IDS), which discloses conducting calculations on reactor components based on reactor parameters (Abstract). 

Additionally, Groups I/III/VI, II, IV/VII, V/VIII, IX, and X/XI lack unity of invention because the groups do not share the same or corresponding technical feature. Groups I, III, and VI are directed towards covariance data creation, while Groups II and IX are directed towards reactor core analysis, while Groups IV, VII, X, and XI are directed towards macroscopic covariance adjustment, while Groups V and VIII are directed towards reactor core characteristic evaluation. 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        

	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646